351 So. 2d 1117 (1977)
GORDONS JEWELRY COMPANY OF FLORIDA, INC., Petitioner,
v.
Hyman FELDMAN and Esther Feldman, Respondents.
No. 76-2662.
District Court of Appeal of Florida, Fourth District.
November 15, 1977.
*1118 Wallace W. Tudhope of Smalbein, Eubank, Johnson, Rosier & Bussey, Orlando, for petitioner.
Thomas W. Gibson of Leonhardt, Trickel, Leigh & Gibson, Orlando, for respondents.
PER CURIAM.
By petition for writ of certiorari in an action formerly cognizable at law, petitioner seeks review of an order denying its motion to dismiss count one of respondents' complaint. We deny certiorari without deciding the merit of petitioner's contention. Petitioner will have a full, adequate and complete remedy available by appeal from the final judgment if it should be aggrieved thereby. Petitioner urges several reasons why it would be expedient to have the interlocutory order reviewed at this time, none of which are legally sufficient to warrant us granting certiorari. Siegel v. Abramowitz, 309 So. 2d 234 (Fla. 4th DCA 1975); Solitron Devices, Inc. v. Reiland, 311 So. 2d 729 (Fla. 4th DCA 1975); Santini Brothers, Inc. v. Grover, 338 So. 2d 79 (Fla. 4th DCA 1976); and Johnson v. General Motors Corporation, 350 So. 1119 (Fla. 4th DCA 1977).
CERTIORARI DENIED.
ALDERMAN, C.J., and LETTS and MOORE, JJ., concur.